                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

    UNITED STATES OF AMERICA,

          Plaintiff,
                                                               CIVIL ACTION NO.
                  v.
                                                               3:16-CV-00622-CWR-FKB
    STATE OF MISSISSIPPI,

          Defendant.


    UNITED STATES’ RESPONSE IN OPPOSITION TO STATE’S DAUBERT MOTION
     TO EXCLUDE EXPERT TESTIMONY OF UNITED STATES’ CLIENT REVIEW
                                  TEAM
         The State’s Motion to exclude the expert testimony of the United States’ Client Review

team, 1 ECF No. 147, should be denied.

      1. The Client Review Team members answered four questions about 154 individuals who

had been in one of the four State Hospitals between October 13, 2015 and October 13, 2017:

            i.   Would the individual have avoided or spent less time in a State Hospital if he/she

                 had been provided reasonable community-based services?

           ii.   Is the individual at serious risk of institutionalization in a State Hospital?

          iii.   Would the individual be opposed to receiving community-based services?

          iv.    If the individual is appropriate for and would benefit from community-based

                 services, what services would the individual need?

      2. The State argues that the answer to Question 1 is irrelevant because Mississippi law

prohibits the State Hospitals from exercising any discretion in admitting patients, but the United



1
 Dr. Judith Baldwin, Dr. Beverly Bell-Shambley, Katherine Burson, Daniel Byrne, Dr. Robert Drake, and Dr. Carol
VanderZwaag.
States does not dispute this point of Mississippi law and the United States’ experts do not offer

opinions inconsistent with it. Rather, the Team identified interventions that, if implemented

appropriately, likely would have prevented the individual’s symptoms becoming so acute that

inpatient stabilization was justified. This is indisputably relevant to whether Mississippians with

mental illness are forced to undergo treatment in State Hospitals due to a lack of community-

based mental health services.

    3. The State argues that the answer to Question 4 should be excluded because it was based

on a flawed methodology. But the flaw the State identifies – a purported “admission” that “the

answer to the question of whether an individual is appropriate for and would benefit from

community-based services will always be ‘yes,’” Brief at 1 – is not a flaw but rather the reality

that the weight of evidence demonstrations the efficacy of community-based services.

    4. The State argues that references to individuals diagnosed with mental illness and

intellectual/developmental disabilities (“IDD”) should be excluded because the United States’

complaint does not challenge the State’s failure to serve individuals with IDD in the most

integrated setting appropriate. However, this does not negate the fact that some individuals

dually diagnosed with mental illness and IDD are impermissibly institutionalized, or placed at

serious risk of institutionalization, in State Hospitals.

    5. At most, because the State’s motion challenges only two of the four questions answered

by the Client Review Team, if the Court agrees with the State’s arguments, the Court should

exclude only the Team’s answers to Questions 1 (would the individual have avoided or spent less

time in a State Hospital if s/he had been provided reasonable community-based services?) and 4

(is the individual appropriate for, and would the individual benefit from, community based

services and, if so, what community-based services?).



                                                   2
    6. For support, the United States attaches the exhibits below 2 and files a Memorandum in

Opposition:

    Exhibit A – Maddux (May 7, 2018) Deposition

    Exhibit B – DMH FY18 Annual Report, MS-00145948c

    Exhibit C – Expert Report of Katherine Burson

    Exhibit D – Expert Report of Dr. Beverly Bell-Shambley

    Exhibit E – Lamousin Deposition

    Exhibit F – Expert Report of Dr. Philip Meredith

    Exhibit G – Expert Report of Daniel Byrne

    Exhibit H – Bell-Shambley Deposition

    Exhibit I – Expert Report of Dr. Carol VanderZwaag

    Exhibit J – State’s Designation of Non-Retained Expert Witnesses

    Exhibit K – Maddux (Nov. 28, 2018) Deposition

    Exhibit L – Expert Report of Dr. Judith Baldwin

    Exhibit M – Expert Report of Dr. Robert Drake

    Exhibit N – VanderZwaag Deposition

    Exhibit O – Baldwin Deposition

    Exhibit P – Burson Deposition

    Exhibit Q – Byrne Deposition

    Exhibit R – Drake Deposition

    Exhibit S – Mississippi Expands PACT Teams, MS-00004797


2
  Exhibits A, D, E, F, G, H, I, J, K, L, and M contain information that is confidential under the terms of the
protective order in place in this litigation, ECF No. 59. The United States is filing redacted copies of those exhibits
in connection with this Opposition, and filing a motion for leave to file unredacted copies of those exhibits under
seal.

                                                           3
   Exhibit T – Day Deposition

   Exhibit U – Vaughn Deposition

   Exhibit V – Allen Deposition

   Exhibit W – Expert Report of Dr. Jeffrey Geller

   Exhibit X – Findings Letter

                                   RELIEF REQUESTED
       The United States respectfully requests that the Court deny the State’s Motion, ECF No.

147, to exclude the testimony of the United States’ Client Review Team.




                                               4
Dated: January 21, 2019.

 D. MICHAEL HURST, JR.                                ERIC S. DREIBAND
 United States Attorney                               Assistant Attorney General
 Southern District of Mississippi                     Civil Rights Division

 MITZI DEASE PAIGE [MS BAR 6014]                      STEVEN H. ROSENBAUM
 CANDACE MAYBERRY                                     Chief
 Assistant United States Attorneys
 501 E. Court Street, Suite 4.430                     REGAN RUSH
 Jackson, MS 39201                                    Deputy Chief
 Telephone: (601) 973-2840
 mitzi.paige@usdoj.gov                                /s/ Mathew Schutzer
 candace.mayberry@usdoj.gov                           MATHEW SCHUTZER [NY Bar 5136007]
                                                      JORGE CASTILLO
                                                      DEENA FOX
                                                      PATRICK HOLKINS
                                                      ASHLEY MCDONALD
                                                      LINDSEY WEINSTOCK
                                                      Trial Attorneys
                                                      Special Litigation Section
                                                      Civil Rights Division
                                                      U.S. Department of Justice
                                                      950 Pennsylvania Avenue, N.W. - PHB
                                                      Washington, DC 20530
                                                      Telephone: (202) 616-3179
                                                      Mathew.schutzer@usdoj.gov




                                 CERTIFICATE OF SERVICE
        I hereby certify that on January 21, 2019, I electronically filed the foregoing with the
Clerk of Court using the ECF system, which sent notification of such filing to all counsel of
record.
                                                        /s/ Mathew Schutzer
                                                        Mathew Schutzer




                                                  5
